DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed on 4/27/2021, with respect to objection to claims 1-10 have been fully considered and are persuasive.  The objection to claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method for checking an association of radio nodes with a radio environment, the method comprising: providing a radio node set of at least three radio nodes spaced apart from each other by evaluating interference signal components, wherein each radio node of the radio node set has a radio interface and its own clock, wherein a time offset exists between the clocks of the radio nodes in each case, wherein at least two radio nodes of the radio node set are reference radio nodes, a distance from each reference radio node to the other reference radio nodes is known, and the reference radio nodes constitute a reference system with a radio environment, wherein at least one radio node of the radio node set is a test radio node, and an each radio node of the radio node set has a radio interface and its own clock, wherein a time offset exists between the clocks of the radio nodes in each case, wherein at least two radio nodes of the radio node set are reference radio nodes, a distance from each reference radio node to the other reference radio nodes is known, and the reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/10/2021